Mr. Justice Gary delivered the opinion of the Court. Since this case was docketed in this court, it has lost all practical importance. The writ of error was sued out to review an order of the County Court, removing an assignee under an assignment for the benefit of creditors for causes alleged, other than those for which the statute provides—in section 12 of the act of 1877 concerning voluntary assignments—that an assignee may be removed by that court. But since the writ was sued out all the creditors have been paid, all the property disposed of, and all proceedings in the County Court ended. There is no longer in that court anything to which a remand of this cause could attach. Under such circumstances, we content ourselves with saying that a County Court can remove an assignee only for statutory causes. Munroe v. People, 102 Ill. 406. The order is reversed at the costs of the defendants in error, but without remanding anything anywhere.